Citation Nr: 0619623	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for kidney damage.

6.  Entitlement to service connection for hepatitis C, 
claimed as liver damage.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a bilateral foot 
disability.

9.  Entitlement to service connection for alcohol and 
substance abuse.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the veteran's substantive appeal dated in July 2003, the 
veteran requested a hearing in Washington, D.C. before a 
Veterans Law Judge.  However, after being notified that he 
was scheduled to attend a Board hearing in June 2006, the 
veteran informed the Board that he was unable to make the 
hearing and was instead requesting a Travel Board hearing at 
the RO in Waco, Texas.   

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under the circumstances, this case must be returned 
to the RO so that the veteran is afforded an opportunity to 
present testimony at a Board hearing at the RO.

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a Travel Board hearing.  The 
RO should notify the veteran of the date, 
time and place of the hearing.  After the 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



